Action for the foreclosure of a purchase-money mortgage. Order of November 24, 1934, granting plaintiffs’ motion for an order nunc pro tunc changing the jurat for the verification of a bill of costs, affirmed, with twenty-five dollars costs and disbursements. Order entered December 7, 1934, denying defendant’s motion for an order vacating bill of costs taxed, affirmed, with twenty-five dollars costs and disbursements. Order dated January 10, 1935, granting referee’s motion for an order directing defendant to complete his purchase, affirmed, with twenty-five dollars costs and disbursements. Order entered January 4, 1935, denying defendant’s motion to set aside the sale or relieve him from the purchase and to retax bill of costs, affirmed, with twenty-five dollars costs and disbursements. No opinion. Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.